DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 8-18 were rejected in Office Action mailed on 12/4/2020.
Applicant filed a response, amended claim 1, 15, and 18, canceled claims 2-3, and added claim 21.
Claims 1 and 4-20 are currently pending in the application, of claims 7 and 19-20 are withdrawn from consideration.
The merits of claims 1, 4-6, 8-18, and 21 are addressed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/107,022, filed on 06/21/2016.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 8-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara et al. (U.S. Patent 5,395,711) and further in view of Idota (U.S. Patent 6,235,427).
Regarding claim 1, Tahara teaches a negative electrode material for a non-aqueous electrolyte secondary battery (abstract), comprising
negative electrode active material particles comprising a silicon compound expressed by SiOx, where 0.5≤x≤1.5 (i.e., SiOy, those having stoichiometric compositions such as SiO1.5…) (column 6, lines 53-68; column 7, lines 1-32), wherein the silicon compound contains Li2SiO3 inside (column 4, lines 35-43; column 6, lines 14-18, column 6, lines 37-68). 
Tahara does not explicitly disclose the particulars of the coating layer composed of an organic polymer coating the silicon compound, the organic polymer comprising at least one polymer selected from the group consisting of polyvinyl alcohol, polycarbonate, and polyvinylidene fluoride. 
Idota, also directed to a non-aqueous electrolyte secondary battery (abstract), teaches a negative electrode active material comprising a silicic material such as silicon dioxide (column 5, lines 1-10). Further, Idota teaches it is preferred for the silicon dioxide material to be partially coated with an organic polymer (i.e., synthetic resin) to further improve the cycle life (column 6, lines 24-34), the organic polymer comprising polyvinyl alcohol, polyvinylidene fluoride, polycarbonate (column 6, lines 24-64).

Regarding claims 4-5, Tahara teaches the negative electrode material as described above in claim 1 but does not explicitly disclose the particulars of the coating layer composed of an organic polymer coating the silicon compound and the mass% of the organic polymer with respect to the negative electrode active material particles.
Idota, also directed to a non-aqueous electrolyte secondary battery (abstract), teaches a negative electrode active material comprising a silicic material such as silicon dioxide (column 5, lines 1-10). Further, Idota teaches it is preferred for the silicon dioxide material to be partially coated with an organic polymer (i.e., synthetic resin) to further improve the cycle life (column 6. Lines 24-34). Idota teaches the content of the organic polymer is 2 to 30 mass% (i.e., 2 to 30% by weight) with respect to the negative electrode active material particles (i.e., silicic material particles) (column 7, lines 23-30) and part of the organic polymer has an island-shaped structure (i.e., a preferred coating area ratio is 5 to 95%, expressed by percentage of the area coated with the thermoplastic resin to the total surface area of the silicic material particles) (column 7, lines 23-30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the particles of Tahara to have a coating layer composed of an organic polymer with the particulars as recited in the instant claims as taught by Idota in order to improve the cycle life of the battery. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
Regarding claim 8-9, Tahara teaches the negative electrode material as described above in claim 1 but does not explicitly disclose the particulars of the silicon compound is at least partially coated with a carbon compound. 
Idota, also directed to a non-aqueous electrolyte secondary battery (abstract), teaches a negative electrode active material comprising a silicic material such as silicon oxide (column 5, lines 1-10). Further, Idota teaches it is preferred for the silicon oxide material to be partially coated with an organic polymer (i.e., synthetic resin) to further improve the cycle life. Moreover, Idota teaches the organic polymer is combined with a carbon compound for increasing the electrical conductivity (column 7, lines 30-67) and is added in an amount of 1 to 50 mass% (i.e., 1 to 50% weight) (column 10, lines 38-53).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the particles of Tahara to have a coating layer composed of an organic polymer and a carbon compound as taught by Idota in order to improve the cycle life of the battery and electrical conductivity respectively. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
Regarding claim 10-11, Tahara teaches the silicon compound as described above in claims 1 and 8 but does not explicitly disclose the particulars of the X-ray photoelectron spectroscopy (XPS) as recited in the instant claims. Nonetheless, given that the material and structure of the silicon compound of Tahara is substantially identical to the material and structure of the silicon compound used in the present invention, as set forth above, absent to the contrary, it is clear that the silicon compound of Tahara would inherently exhibit the same properties to include the peaks area corresponding to X-ray photoelectron spectroscopy as recited in the presently claims.
Regarding claim 12, Tahara teaches the negative electrode material as described above in claim 1 but does not explicitly disclose the particulars of the silicon compound is at least partially coated with a carbon-based material having a size smaller than the silicon compound. 
Idota, also directed to a non-aqueous electrolyte secondary battery (abstract), teaches a negative electrode active material comprising a silicic material such as silicon dioxide (column 5, lines 1-10). Further, Idota teaches it is preferred for the silicon dioxide material to be partially 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the particles of Tahara to have a coating layer composed of an organic polymer and a carbon compound as taught by Idota in order to improve the cycle life of the battery and electrical conductivity respectively, wherein the carbon-based material size is smaller than that of the silicon compound.
Regarding claim 13, Tahara teaches the silicon compound as described above in claims 1 and 8 but does not explicitly disclose the particulars of the X-ray diffraction peak as recited in the instant claims. Nonetheless, given that the material and structure of the silicon compound of Tahara is substantially identical to the material and structure of the silicon compound used in the present invention, as set forth above, absent evidence to the contrary,  it is clear that the silicon compound of Tahara would inherently exhibit the same properties to include the peaks area corresponding to X-ray diffraction peak results as recited in the presently claims.
Regarding claim 14, Tahara teaches the Li2SiO3 is produced by  a step including an electrochemical manner (i.e., a method in which a substance of lithium and silicon are mixed in a predetermined mole ratio, which are heated in atmosphere containing oxygen to perform synthesis) (column 3, lines 50-68; column 4, lines 1-43; column 7, lines 25-20). 
Regarding claim 15, Tahara teaches the negative electrode active material as described above in claim 1. Further, Tahara teaches the negative electrode active material is used for a non-aqueous electrolyte secondary battery (abstract) (column 1, lines 58-68; column 3, lines 15-25).
Regarding claim 16-17, Tahara teaches the negative electrode material as described above in claim 1 and 15 but does not explicitly disclose the particulars of the silicon compound is at least partially coated with a carbon-based negative electrode material and the relation that the median size Y of the silicon compound and the median size X of the carbon-based material satisfy X/Y≥1. 
Idota, also directed to a non-aqueous electrolyte secondary battery (abstract), teaches a negative electrode active material comprising a silicic material such as silicon dioxide (column 5, lines 1-10). Further, Idota teaches it is preferred for the silicon dioxide material to be partially coated with an organic polymer (i.e., synthetic resin) to further improve the cycle life. Moreover, Idota teaches the organic polymer is combined with a carbon compound for increasing the electrical conductivity (column 7, lines 30-67). Tahara teaches the silicon compound having a particle size of less than 53µm (column 18, lines 55-67) and Idota teaches the carbon-based material having a particle size of 0.01 to 20µm which read on the claimed limitation where the median size Y of the silicon compound and the median size X of the carbon-based material satisfy X/Y≥1. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the particles of Tahara to have a coating layer composed of an organic polymer and a carbon compound as taught by Idota in 
It is noted that Tahara and Idota differ in the exact same X/Y size relation as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the X/Y relation of Tahara and Idota overlap the instant claimed X/Y relation and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
Regarding claim 18,  Tahara teaches the negative electrode active material as described above in claim 15. Further, Tahara teaches the negative electrode active material is used for a negative electrode in a non-aqueous electrolyte secondary battery (abstract) (column 1, lines 58-68; column 3, lines 15-25).   
Regarding claim 21, as indicated above in claim 16, Tahara, as modified by Idota, teaches the organic polymer is combined with a carbon compound for increasing the electrical conductivity (column 7, lines 30-67). Examples of carbon compounds include a fired organic polymeric compound listed in JP-A-2-66856 incorporated by reference (i.e., carbonize a furan resin by a method such as firing – see page 2 of JP-A-2-66856) (column 7, lines 49-67). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the particles of Tahara to have a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tahara et al. (U.S. Patent 5,395,711) and Idota (U.S. Patent 6,235,427) as applied to claim 1 above, and further in view of Yamaguchi et al. (U.S. Patent Application Publication 2008/0311472).
Regarding claim 6, Tahara does not explicitly teaches the silicon compound contains a lithium compound comprising Li2CO3. Nonetheless, Tahara teaches the silicon compound containing lithium (i.e., Li2SiO3) is obtained from SiO and lithium carbonate Li2CO3 (column 4, lines 5-44) suggesting the silicon compound also containing the latter as is generally known that chemical reactions are reversible in the presence of energy such as heat and other elements such as solvents (column 4, lines 25-20). Further, Tahara teaches the obtained silicon compound containing lithium also have non-stoichiometric compositions in which lithium is excessive (column 4, lines 39-43) which appears to be the lithium carbonate as it is referred as the compound of lithium with silicon oxides (column 4, lines 5-15). Nonetheless, additional guidance is provided below.
Yamaguchi, also directed to a negative electrode (abstract), teaches is known to improve cycle characteristics by coating a negative electrode active material with lithium carbonate (paragraph [0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the silicon compound of Tahara to include lithium carbonate as taught by Yamaguchi in order to improve cycle characteristics. 
Response to Arguments
Examiner appreciates the clarification with respect to the provision of foreign applications for priority claim. As such, it is acknowledged the receipt of the certified copy of each of the priority applications, which have been filed in parent Application No. 15/107,022, filed on 06/21/2016.
Applicant argue that Idota fails to disclose a silicon oxide (SiOx) and rather discloses a silicon dioxide and one of ordinary skill in the art would not be motivated to modify Tahara in view of Idota.
Examiner respectfully disagree. First, Idota was brought to cure the deficiency in Tahara of coating the silicon compound which comprises SiOx containing Li2SiO3. Tahara already teaches the silicon oxide containing Li2SiO3 as the negative electrode active material. Idota teaches it is known and conventional the use of silicon-based negative electrode active material (column 1, lines 35-39; column 2, lines 13-25) which can encompass the above materials of Tahara (i.e., silicon oxide). Specifically, Tahara teaches SiO2 is preferred (column 5, lines 1-10). Further, Idota teaches to improve cycle characteristics, SiO2 (i.e., silicic material) which is the negative electrode active material is coated with polyvinyl alcohol, polyvinylidene fluoride, polycarbonate (column 6, lines 24-64). While Idota teaches a slight difference in the stoichiometric relation (i.e., SiO2 vs SiOx 0.5 ≤ x ≤ 1.6), it is considered pertinent to the particular technical problem faced by the instant invention, silicon based negative electrode active material. There is no reason why a skilled artisan would not consider the teachings of Idota to modify Tahara where the particular organic polymer coating is used to coat the silicon particles with a reasonable expectation of success to improve cycle characteristics. 
2 while the present claims require between SiO0.5 to SiO1.6 (0.4 decimals difference of the upper end point in the oxygen stoichiometry). It is apparent, however, that the instantly claimed SiO1.6 and that taught by Idota is so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. In light of the case law cited above and given that there is only a “slight” difference between the amount of 2 disclosed by Idota and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of 1.6, it therefore would have been obvious to one of ordinary skill in the art that the amount of 1.6 disclosed in the present claims is but an obvious variant of the amounts disclosed in Idota, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
Applicant argue the claimed feature and SiOx imparts desirable characteristics to the negative electrode active material and the battery respectively. 
Examiner respectfully disagree. While examiner appreciates the amendments defining the negative electrode active material, the claims are still not considered “reasonable commensurate in scope” with respect to the desirable characteristics or unexpected results. Specifically, the above characteristics refer to a particular silicon compound and organic  (as shown in table 1 and 2) whereas the claim is completely open to any silicon compound expressed with SiOx (0.5 ≤ x ≤ 1.6) and coated with polyvinyl alcohol, polyvinylidene fluoride, polycarbonate. It cannot be presumed that the instant desired characteristics would be suitable for any silicon compound expressed with SiOx (0.5 ≤ x ≤ 1.6) and coated with polyvinyl alcohol, polyvinylidene fluoride, polycarbonate with any mass%. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakai et al. (U.S. Patent Application Publication 2005/0142447).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723